internal_revenue_service department of n2r0 uniform issue list washington dc contact person telephone number in reference to op e ep t4 date wep ago uload legend company m plan x plan y plan z u this is in response to your letter dated date as supplemented by your letter of date submitted by your authorized representative requesting a private_letter_ruling with respect to an individually designed simplified_employee_pension sep adopted by company m you have requested a ruling that plan z satisfies the requirements of sec_408 of the internal_revenue_code code sec_408 defines a sep as an individual_retirement_account or individual_retirement_annuity ira with respect to which the requirements of paragraphs and of sub sec_408 are met a plan satisfying those requirements will be a qualified sep code sec_408 provides that during each calendar_year the employer must make a contribution on behalf of each employee who a has attained age b has performed services for the employer during at least of the immediately preceding calendar years and c received at least dollar_figure as adjusted by sec_408 in compensation within the meaning of sec_414 from the employer for the year may exclude from consideration employees described in subparagraphs a conceming certain employees covered by a collective bargaining agreement and c concerning nonresident_aliens of sec_410 for this purpose the employer code sec_408 provides that the employer contributions made to a sep may not discriminate in favor of any highly_compensated_employee within the meaning of sec_414 under sec_408 contributions will not be considered discriminatory if they bear a uniform relationship to the total compensation not in excess of the first dollar_figure of each employee maintained in the sep code sec_408 provides that a sep may not condition employer contributions on the retention in plan z of any portion of the amount contributed sec_408 also provides that the employer may not prohibit withdrawals from the sep bos code sec_408 provides that employer contributions to a sep must be determined under a written allocation formula which specifies a the requirements which an employee must satisfy to share in an allocation and b the manner in which the amount allocated is computed revproc_87_50 1987_2_cb_647 provides that the sep agreement must be used with an internal_revenue_service irs model ira or an irs approved master or prototype ira code sec_415 provides certain limitations on contributions and benefits for a year when an employee participates or has participated in both a defined_benefit_plan and a defined_contribution_plan maintained by the same employer in this case the information you have furnished on accrued_benefits from the terminated defined_benefit_plan indicates that even with the additional contributions to the sep the sec_415 limitations will not be violated based on the above we conclude that plan z satisfies the requirements of code sec_408 and qualifies as a sep employer contributions to a qualified sep generally are deductible subject_to the provisions of sec_404 this ruling is based on the provisions of plan z as contained in the documents and information submitted to our office with your request dated date as supplemented by your submission of date this ruling has no bearing on the continued qualification of plan z as a sep in the event of any amendments to plan z changes in the applicable statutes and regulations the adoption of any other qualified_plan by company m or the failure of plan z to comply with the terms of its pian documents during its operation a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office this ruling is directed only to the taxpayer who requested it sec_61 k of the internal_revenue_code provides that it may not be used or cited by others as precedent sincerely yours john g riddle jr chief employee_plans technical branch she g odell i n
